Citation Nr: 1642657	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the Veteran's bilateral knee disorders.  The Veteran timely appealed the above issues.

The issue of service connection for hypertension, to include as secondary to claimed bilateral knee disorder, has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the RO requested that the Veteran be afforded a VA examination of his bilateral knees.  During the October 2010 examination, the Veteran was diagnosed with patellofemoral pain syndrome (PFPS) in the bilateral knees.  The examiner stated this diagnosis was most likely due to severe overuse (overload) as evidenced by the Veteran's overweight status, and not caused by or a result of the Veteran's active duty service.  

However, the VA examiner did not explain why the PFPS would only be due to the Veteran's current weight when he had knee complaints in service when he was not morbidly obese.  Moreover, the examiner did not discuss the Veteran's diagnosis of iliotibial band syndrome during service in January 1992 as a possible etiological cause of his bilateral knee disorder.  Finally, the examiner, in attributing the Veteran's PFPS to post-service weight gain, did not account for the Veteran's credible lay statements regarding continuity of bilateral knee pain since service, as noted in his Notice of Disagreement (NOD) and substantive appeal. 

Consequently, in light of the above deficiencies, the Board finds that the October 2010 examination and medical opinion are inadequate.  Thus, a remand is necessary in order to afford the Veteran another VA examination in order to obtain an adequate examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any continued VA or private treatment, including treatment by Dr. L.H.T. or Dr.  M.T.H., that he may have had for his bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's bilateral knee disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all bilateral knee disorders found, to including any arthritic conditions thereof.  The examiner should discuss the Veteran's complaints of and treatment for knee issues in service, to include the iliotibial band syndrome noted in service.

The examiner should then opine whether the Veteran's bilateral knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include a history of physical training and running.

The examiner should specifically address whether the Veteran's noted complaints of knee pain in service were initial manifestations of the Veteran's current bilateral knee disabilities.  The examiner should specifically address the Veteran's statements of record, particularly his statements that he had chronic and continuous knee pain during and after military service.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

